[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Anderson, Slip Opinion No. 2020-Ohio-6910.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-6910
           THE STATE OF OHIO, APPELLEE, v. ANDERSON, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State v. Anderson, Slip Opinion No. 2020-Ohio-6910.]
Judgment reversed on the authority of State v. Chapman and cause remanded to
        trial court.
(No. 2019-1411―Submitted December 16, 2020―Decided December 30, 2020.)
                APPEAL from the Court of Appeals for Lorain County,
                           No. 18CA011376, 2019-Ohio-3534.
                                    _________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
State v. Chapman, __ Ohio St.3d __, 2020-Ohio-6730, __ N.E.3d __, and this cause
is remanded to the trial court for the entry of a sentence that conforms with our
decision in Chapman.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                    _________________
                            SUPREME COURT OF OHIO




       Dennis P. Will, Lorain County Prosecuting Attorney, and Jennifer Goodall,
Assistant Prosecuting Attorney, for appellee.
       Bremke Law, L.L.C., and Giovanna V. Bremke, for appellant, Lee
Anderson.
       David J. Carey, B. Jessie Hill, and Freda J. Levenson, urging reversal for
amicus curiae, American Civil Liberties Union of Ohio Foundation.
                              _________________




                                        2